132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joselito Blas GAMBOA;  Lucila Espino Gamboa, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70589, Avz-hki-egj, Amk-ccr-zcc.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Joselito Blas Ga-mboa and Lucila Espino Gamboa, natives and citizens of the Philippines, petation for review of the Board of Immigration Appeals ("IBIA") dismissal of their appeal from an Immigration Judge's denial of their applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).


3
We have jurisdiction pursuant to 8 U.S.C. § 1105a(a).1  We review the BIA's findings underlying the denial of asylum and withholding of deportation for substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), and we deny the petition.


4
The BIA's determination that the Gamboas failed to establish past persecution or a well-founded fear of future persecution is supported by substantial evidence.  See id. at 482;  Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997).  Because the Gamboas Failed to demonstrate a well-founded fear of persecution, they necessarily failed to satisfy the higher standard required for withholding of deportation.  See Ghaly v. INS, 58 F.3d 1425, 1428-29 (9th Cir.1995).


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA") repeals 8 U.S.C. § 1105a and replaces it with a new judicial review provision to be codified at 8 U.S.C. § 1252.  See IRRIRA § 306(c)(1), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), as amended by Act of Oct. 11, 1996, Pub.L. No. 104-302, 110 Stat. 3656.   However, because the new review provision does not apply to petitioners, whose deportation proceedings commenced before April 1, 1997, we continue to have jurisdiction over the instant petition under 8 U.S.C. § 1105a.  See IRRIRA § 309(c)(1)